DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/913,662, filed on 3/6/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 12 are objected to because of the following informalities: in line 2 or each claim, “overlaps” should be changed to --overlap--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokichi (US 8,849,106 B1).
In regard to claim 1, Kokichi discloses an optical member driving mechanism (column 5, lines 6 – column 8, line 2, Figure 2, “10”), comprising: a fixed part (column 5, lines 19-42, Figure 2, “11, 19”); a movable part, configured to accommodate an optical member having an optical axis, wherein the movable part is movable relative to the fixed part (column 6, lines 44-61, Figure 2, “18”); a driving assembly, configured to drive the movable part to move relative to the fixed part (column 6, line 44-51, Figure 2, “21”); and an elastic assembly, elastically connected to the movable part and the fixed part (column 6, lines 44-61, Figure 2, “17A, 18, 13c”); wherein the elastic assembly overlaps the driving assembly as seen from the optical axis (Figure 2, “17A, 21”).
Regarding claim 13, Kokichi discloses wherein the fixed part comprises a housing (column 5, lines 19-26, Figure 2, “11, 19”), and a portion of the driving assembly is disposed on the housing (column 5, lines 24-26), wherein the elastic assembly overlaps the portion of the driving assembly as seen from the optical axis (Figure 2, “17A, 21”).
Regarding claim 14, Kokichi discloses wherein the driving assembly comprises a driving magnetic member disposed on the housing (column 5, lines 51-65, Figure 2, “14”), and the elastic assembly comprises a second elastic member elastically connected to the housing and the movable part (column 6, lines 44-61, Figure 2, “17B, 11, 18”, wherein the second elastic member overlaps the driving magnetic member as seen from the optical axis (Figure 2, “17B, 21”).
Regarding claim 15, Kokichi discloses wherein the second elastic member has a plurality of second fixed part connecting portions (column 6, lines 52-62, Figure 2, “17b”) and a second movable part connecting portion (column 6, lines 52-62, Figure 2, “17a”), and the second movable part connecting portion is disposed between the second fixed part connecting portions (column 6, lines 52-62, Figure 2, “17a,b”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-12, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokichi (US 8,849,106 B1).
Regarding claim 2, Kokichi discloses wherein the driving assembly comprises a driving coil (Figure 2, “20”) and a driving magnetic member (Figure 2, “40”), but does not specifically disclose wherein the length of the driving coil extending along the optical axis is less than the length of the driving magnetic member extending along the optical axis.  
However, Kokichi teaches wherein it is well known in the art of optical driving mechanisms for optical member driving mechanisms to have the length of a driving coil extending along the optical axis being less than the length of the driving magnetic member extending along the optical axis for the purpose of performing shake correction (column 1, lines 11-26 & 45-56, Figure 6(b), “34, 40”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the length of the driving coil extending along the optical axis of Kokichi to be less than the length of the driving magnetic member extending along the optical axis for the purpose of performing shake correction.
Regarding claim 3, Kokichi discloses wherein the fixed part comprises a housing and a base fixedly connected to the housing (Figure 2, “19, 11”), and the elastic assembly comprises a first elastic member elastically connected to the movable part and the base (column 6, lines 44-61, Figure 2, “17A”), wherein the first elastic member has a plurality of first fixed part connecting portions and a first movable part connecting portion (Figure 2, “17b,a”), and the first movable part connecting portion is disposed between the first fixed part connecting portions (Figure 2, “17b,a”).
Regarding claims 4 and 16, Kokichi discloses as set forth above, but does not specifically disclose wherein the optical member driving mechanism has a rectangular structure as seen from the optical axis, and comprises a first side and a second side, wherein the second fixed part connecting portions are adjacent to the first side, and the second movable part connecting portion is adjacent to the second side. 
However, Kokichi teaches that it is well known in the art of optical driving mechanisms for optical member driving mechanisms to have a rectangular structure as seen from the optical axis, and comprises a first side and a second side, wherein the second fixed part connecting portions are adjacent to the first side, and the second movable part connecting portion is adjacent to the second side for the purpose of performing shake correction (column 1, lines 11-26 & 57-64, Figure 6(c), “37A, 33a, 31”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optical member driving mechanism of Kokichi to have a rectangular structure as seen from the optical axis as claimed for the purpose of performing shake correction.
Regarding claims 6 and 10, Kokichi discloses wherein the elastic assembly comprises two first elastic members separated from each other, and the driving magnetic member has a longitudinal axis, wherein as seen from a direction perpendicular to the optical axis and the longitudinal axis, the two first elastic members do not overlap (column 6, lines 44-61, Figure 2, “14, 17A”).
Regarding claim 7, Kokichi discloses wherein the optical member driving mechanism further comprises a virtual line overlapping the optical axis and extending along the direction, and the two first elastic members are disposed on opposite sides of the virtual line (column 6, lines 44-61, Figure 2, “17A”).
Regarding claims 8 and 12, Kokichi discloses wherein as seen from the optical axis, the two first elastic members do not overlap the virtual line (column 6, lines 44-61, Figure 2, “17A”).
Regarding claim 9, Kokichi discloses wherein the movable part has an accommodating space configured to accommodate the optical member (column 6, lines 44-61, Figure 2, “18”), the base has an opening, and the optical axis passes through the opening, where as seen from the optical axis, the greatest diameter of the accommodating space is smaller than the greatest diameter of the opening (Figure 2, “11,” re: central opening).
Regarding claim 11, Kokichi discloses wherein the optical member driving mechanism further comprises a virtual line overlapping the optical axis and extending along the longitudinal axis, and the two first elastic members are disposed on opposite sides of the virtual line (column 6, lines 44-61, Figure 2, “17A”).
Regarding claim 18, Kokichi discloses wherein the driving assembly comprises a driving magnetic member (column 5, lines 51-65, Figure 2, “14”), and the elastic assembly comprises a first elastic member elastically connected to the movable part and the fixed part (column 6, lines 52-61, Figure 2, “17A, 11, 19”), wherein the first elastic member has at least one first fixed part connecting portion (column 6, lines 52-62, Figure 2, “17b”), but does not specifically disclose wherein the first fixed part connecting portion overlaps the driving magnetic member as seen from the optical axis.
However, Kokichi teaches that it is well known in the art of optical driving mechanisms for elastic fixed part connecting portions to overlap driving magnetic members as seen from the optical axis for the purpose of performing shake correction (column 1, lines 11-26 & 50-52, Figure 6, “37A, 33a”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the first fixed part connecting portion to overlap the driving magnetic member as seen from the optical axis since Kokichi teaches that it is well known for the purpose of performing shake correction.
Regarding claim 19, Kokichi discloses wherein the first fixed part connecting portion and the driving magnetic member are separated as seen from the longitudinal axis of the driving magnetic member (Figure 2, “17A, 16”).
Regarding claim 20, Kokichi discloses wherein the driving assembly comprises a driving coil (column 6, lines 49-51, Figure 2, “20”), and a portion of the fixed part (Figure 2, re: portion of “11” between “18” and “20” as seen from the optical axis) is disposed between the movable part (Figure 2, “18”) and the driving coil (Figure 2, “20”).
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokichi as applied respectively to claims 4 and 16 above, and further in view of Wang (US 2013/0010378 A1).
Regarding claims 5 and 17, Kokichi discloses as set forth above, but does not specifically wherein the length of the first side is less than the length of the second side.
Within the same field of endeavor, Wang teaches wherein it is desirable for lengths of sides of rectangular structures for optical member driving systems to be different for the purpose of providing improved camera modules (page 1, sections [0006] & [0015], re: cuboid).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for lengths of the sides of Kokichi’s rectangular structure to be different for the purpose of providing an improved camera module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 20, 2022